Citation Nr: 1111210	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  04-33 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

What rating is warranted for post-operative residuals of a neurofibroma removal, manifested by left anterior lower chest cage hypersensitivity, from April 16, 1975?

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1966 to October 1969.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from July 1975 and February 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

This issue was remanded by the Board in August 2007 and again in March 2009 for further development.  The mandates of those remands have been followed and the issue is now properly before the Board.  

As noted in the August 2007 and March 2009 remands, the Board referred the matter of entitlement to service connection for basal cell carcinoma to the RO for development and adjudication.  The RO still has not considered this claim.  Hence, the matter is again referred to the RO for appropriate and immediate action.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's post-operative residuals of a neurofibroma removal have not been manifested by deep scarring; there is no showing that the scars are poorly nourished, tender and painful or unstable, nor do they cover an area of over 12 square inches (77 sq. cm.) or cause any observable limitation of function.  Incomplete paralysis of any peripheral nerve is not shown.


CONCLUSION OF LAW

Since April 16, 1975, the criteria for a rating in excess of 10 percent for post-operative residuals of a neurofibroma removal have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.10, 4.14, 4.118, 4.124a, Diagnostic Codes 7801-7805 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.   There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2007 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and how VA determines the disability rating and effective date.  The claim was readjudicated in June 2008.  Thus, any timing error was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

This matter was most recently before the Board in March 2009, when the case was remanded to the VA RO in Manchester, New Hampshire via the Appeals Management Center (AMC), in Washington, D.C..  The purpose of the remand was to obtain any outstanding private and/or VA treatment records, and to obtain a VA neurological examination.  All of the actions previously sought by the Board through its prior development request were substantially completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

A supplemental statement of the case was issued in November 2010, which confirmed and continued the previous denial.  

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the claimant's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The schedular criteria by which dermatological disorders are rated first changed in 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002) (now codified at 38 C.F.R. § 4.118 (2008).  Since these changes in law occurred while the appeal was pending, VA must apply the old regulations throughout the appellate term.  The new regulation is only applicable to the period following the effective date of the regulation, i.e., August 30, 2002.  Kuzma v. Principi, 341 F. 3d 1327.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were again amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As the Veteran filed his claim in April 1975and has not specifically request consideration under the new provisions, only the pre-October 23, 2008 version of the schedular criteria is applicable.  

Under the relevant criteria prior to August 30, 2002, scars exceeding an area of 6 square inches warranted a 10 percent disability rating, and scars exceeding an area of 12 square inches warranted a 20 percent rating.  Scars found to be superficial, tender and painful on objective demonstration were given a 10 percent disability rating; as were scars that were superficial or poorly nourished with repeated ulceration warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 7804 (2001).

As noted above, Diagnostic Code 7805, for other scars, rates based on limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

Under the criteria in effect from August 30, 2002, the Veteran's skin disorders may be rated under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 and 7805.  

Diagnostic Code 7801, concerning scars in areas other than the head, face, or neck that are deep or that cause limited motion, affords a 10 percent rating where there is involvement of an area or areas exceeding 6 square inches (39 sq. cm.).  

Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial and that do not cause limited motion.  Such scars covering an area or areas of 144 square inches (929 sq. cm.) or greater warrants a maximum 10 percent evaluation.  Note (1) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7803, for superficial and unstable scars, and Diagnostic Code 7804, for scars that are superficial and painful on examination both warrant a maximum 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.

Diagnostic Code 7805, for other scars, rates based on limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background

A May 1975 VA examination notes the Veteran's history of a removal of a neurofibroma from the left lateral thoracic cage.  The neruofibroma was asymptomatic at the time of the examination save for some tenderness at the excision site due to interference with the intercostal nerve involved.  Sensory examination did not disclose a definite sensory loss.  All reflexes were found to be normal.  There were no muscular functional abnormalities found.  The impression was asymptomatic neurofibromatosis.  

In August 1975 the appellant was admitted to a VA hospital with a three to four year history of a tender mass in the left chest region and posterior to the prior operative site.  The appellant reported being plagued by increasing pain.  While hospitalized the Veteran underwent an excision of the left posterior chest mass.  In October 1975, the RO held that the August 1975 surgery was not for a service connected disorder.  The appellant did not appeal.  That rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

In January 1976, the Veteran was again admitted to a VA hospital.  He reported an enlarging mass at the right posterior chest wall over his scapula.  This mass was excised during the course of the appellant's hospitalization.  In a March 1976 rating decision the RO held that the surgery did not pertain to a service connected disorder.  As the appellant did not appeal the March 1976 rating decision is final.  Id.

A June 2003 VA examination conducted in conjunction with an agent orange report noted 5/5 motor strength and normal deep tendon reflexes in all extremities.  The appellant's skin was warm and dry, but there were multiple keratotic lesions of the back, and old, nontender surgical scars.  There also was a three by three lipoma under the left axilla.

The Veteran was afforded a VA examination in December 2003.  He described constant incisional area pain.  He explained that he was unable to sleep on his left side to pain and that the incision was tender to the touch.  Physical examination revealed a 13 and 1/4 inch well-healed scar on the left lateral chest.  Hyperesthesia was noted on light touch in the area of incision and pain on forceable pressure was noted.  There was no loss of tissue or evidence of any keloid.  The pertinent diagnoses were remote removal of a left anterior chest neurofibroma, without recurrence; and residual scar hyperesthesia.

During a January 2004 VA primary care visit the appellant was found to have 5/5 strength in all extremities.  The appellant reported left lateral thigh numbness. 

In May 2004, the Veteran testified before a decision review officer.  During his hearing, the Veteran stated that he had trouble sleeping on his left side due to pain.  He explained that he experienced scar area pain.

A May 2005 VA medical center neurology attending note reported normal 5/5 motor strength.  

A February 2008 report from R.J.W., M.D., notes that the appellant was being treated for actinic keratosis, hemangiomas, and warty seborrheic keratosis.  These are not service connected disorders.

During a March 2008 VA examination the appellant's chest was examined and found to be normal.  

During a November 2008 VA examination the Veteran described scar area pain and numbness.  On physical examination a 40 centimeter large scar, extending from the left lower back on the side of the chest and three centimeters on the chest was noted.  There was no evidence of hypertrophy or kelodial formation nor was there evidence of deep muscle "affection." (sic)  The dermatologist stated that he was unable to determine sensation and motor affection as that was outside the scope of his expertise.  The assessment was left chest scar, of 40 centimeters in length, secondary to three surgeries for excision of a neurofibroma.  It was opined that the scar caused mild disfigurement due to its size but that it was not dimpled, hypertrophic or keloidal.  It was opined that the scar covered 10 percent of the body surface area and none of the exposed body surface area.  

The Veteran was afforded a neurology VA examination in September 2009.  He reported scar area pain, tingling and some numbness.  He stated that when he was sitting or standing he had pain that rated between a 6 to 8 out of 10.  When there was pressure in the scar area, for example when he turned in his sleep, the pain reportedly was worse.  

On physical examination a linear scar of at least 20 centimeters in length was noted.  The upper extremities had 5/5 strength and range of motion was full.  It was noted that the Veteran stated that he was on neurontin and that otherwise his range of motion might be somewhat restricted.  Sensory testing revealed hypersthesia to light touch along the scar and in a two centimeter region around the scar.  At the periphery of the scar the Veteran experienced tingling.  More centrally the Veteran experienced painful sensations.  Otherwise sensation to light touch was judged to be normal centrally as well as posteriorly in the back.  The examiner stated that it appeared that the intercostal nerves were unaffected.  

Color photographs of the scar are of record.

Analysis

In this case, the evidence demonstrates that an evaluation in excess of 10 percent was not appropriate at any time during the appellate term.  

While the evidence shows pain at and around the scar site, there has been no objective evidence showing any limitation of motion, unstable or keloid scars, or impairment of function at the operative site.  The Veteran's scar is not deep and it is not shown to be larger than 12 square inches.  Thus, the evidence does not demonstrate the required symptomatology to warrant a rating in excess of 10 percent.  The Board acknowledges that the Veteran reported during his September 2009 VA examination that motion might have been restricted without the use of Neurontin.  This does not go to show, however that such a limitation actually existed at the time of examination.  Indeed, no functional limitation based on a loss of motion has ever been demonstrated.

Where there are wholly different residuals of the same disability, a Veteran can be compensated under separate ratings for each respective residual.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  In this case, however, the Veteran's symptomotology does not warrant additional compensation under a different diagnostic code as the required symptoms for a separate evaluation have not been shown to exist.  The Veteran has described symptoms such as pain and tingling and a May 1975 treatment note reported intercostal nerve involvement.  The appellant's current rating contemplates a painful and tender scar, and neurological examinations have found no sign of any nerve involvement manifested by incomplete paralysis.  Moreover, strength has been consistently normal.  Thus, the Veteran has not shown the requisite symptoms which approximate those described in any rating criteria under 38 C.F.R. § 4.124a for nerve disorders.  Accordingly, the preponderance of the evidence is against granting a separate compensable evaluation for any residual nerve disorder secondary to the neurofibroma removal.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the evidence shows that the disability picture presented by the Veteran's post-operative residuals of a neurofibroma removal is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Id.

The question whether there is an inferred claim of entitlement to a total disability rating based on individual unemployability has been considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that a claim for a total disability evaluation based on individual unemployability due to service connected disorders is not raised by the record and the evidence of record fails to show that the Veteran is unemployable due to service-connected disabilities.

The preponderance of the evidence is against the increased rating claims for the post-operative residuals of a neurofibroma removal, the Veteran's claim for an increased rating is therefore denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).



ORDER

Entitlement to a rating in excess of 10 percent for post-operative residuals of a neurofibroma removal, manifested by hypersensitivity of the left anterior lower chest cage is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


